Case: 09-60576     Document: 00511069452          Page: 1    Date Filed: 04/02/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             April 2, 2010
                                     No. 09-60576
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

RINA ESPERANZA BERMUDEZ-MERINO,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A099 669 993


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Rina Esperanza Bermudez-Merino (Bermudez), a citizen of El Salvador,
petitions for review of an order of the Board of Immigration Appeals (BIA)
dismissing her appeal from the Immigration Judge’s (IJ) order denying her
request for withholding of removal and for voluntary departure. Bermudez
argues that she is entitled to withholding of removal because of past persecution
and the likelihood of future persecution on account of her membership in a
particular social group.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60576    Document: 00511069452 Page: 2        Date Filed: 04/02/2010
                                 No. 09-60576

      We review the BIA’s determination that Bermudez is not eligible for
withholding of removal under the substantial evidence standard, meaning that
we will affirm “unless the evidence compels a contrary conclusion.”         Efe v.
Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002); Carbajal-Gonzalez v. INS, 78 F.3d
194, 197 (5th Cir. 1996).
      As the Government contends, Bermudez makes no meaningful argument
challenging the BIA’s determination that the harassment she suffered and/or
feared upon return at the hands of gang members in El Salvador was not
sufficiently serious to constitute persecution.      She has thus waived any
argument that she faces a clear probability of future persecution if she returns
to her home country, as is required to be eligible for withholding of removal. See
Soadjede, 324 F.3d at 833; Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004).
      Moreover, substantial evidence supports the BIA’s determination that
Bermudez was not a member of a particular social group subjected to
persecution. Bermudez claims membership in a group of persons who earn a
living and are subject to extortion by gang members in El Salvador. However,
she has not demonstrated that the putative group has the requisite social
visibility or immutable traits that make it readily identifiable or distinguishable
from the general population. Bermudez’s ownership of her small business is not
fundamental to her identity or conscience, and extorted business owners are not
considered to be a particular social group. See Mwembie v. Gonzales, 443 F.3d
405, 414-15 (5th Cir. 2006); In re A-M-E- & J-G-U-, 24 I.&N. Dec. 69, 69 (BIA
2007). To the extent that Bermudez argues that she is part of the group subject
to recruitment by gangs in El Salvador, the argument is unavailing both because
the evidence in this case does not support her claim and because persons subject
to recruitment by gangs are not a particular social group. See Perez-Molina v.
Gonzales, 193 F. App’x 313, 314-15 (5th Cir. 2006).
      Accordingly, the petition for review is DENIED.



                                        2